DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7, 14, and 15 stand rejected under Section 102.   Claim 10 stand rejected under Section 102 or, in the alternative, Section 103.  Claims 10-13 and 16-22. stand rejected under Section 103.  The drawings and specification stand objected to.  Claims 8 and 9 were previously canceled.
Applicants amended claim 1, canceled claim 11, and provided a replacement drawing and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendments address the specification objections and one of the drawing objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn, as is the one drawing objection which was addressed.  Note that an informality was introduced in one of the specification amendments, which is the subject of a new specification objection, noted below.
Drawing objections: As noted above, one of the specification amendments addresses one of the drawing objections.  Applicants’ amendment to the drawings addresses the remaining objections and is accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.


Specification
The disclosure is objected to because of the following informalities:
In the clean version of the specification, filed June 17, 2021, paragraph [0001], line 2: Delete “claims the priority of the present application”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the first sub-pixel to be a complete square shape, whereas claim 14 broadens the claimed shape to “circle, square, and a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pat. Pub. No. 2013/0234917, Figure 1, and further in view of Joe, U.S. Pat. Pub. No. 2020/0328259, Figure 21b.

    PNG
    media_image1.png
    560
    485
    media_image1.png
    Greyscale

Joe, Figure 21b: 
    PNG
    media_image2.png
    349
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    512
    media_image3.png
    Greyscale

Regarding claim 1: Lee Figure 1 discloses a pixel arrangement structure, comprising: a plurality of minimum repetitive units (R, B, G) arranged along a row direction and a column direction in an array, wherein each of the plurality of minimum repetitive units comprises a first color sub-pixel (100, G), a second color sub-pixel (200, B) and a third color sub-pixel (300, R), a first connecting line of a center of the first color sub-pixel (100, G) and a center of the second color sub-pixel (200, B) extends along a first direction, a second connecting line of the center of the first color sub-pixel (100, G) and a center of the third color sub-pixel (300, R) extends along a second direction, an orthographic projection of the first color sub-pixel (100, G) on a first straight line extending along the first direction falls within an orthographic projection of the third color sub-pixel (300, R) on the first straight line, and an orthographic projection of the first color sub-pixel (100, G) on a second straight line extending along the second direction See Lee Figure 1; Lee specification ¶¶ 37-50.  Lee does not disclose that the first symmetry axis is perpendicular to the first connecting line, and the second symmetry axis is perpendicular to the first symmetry axis and is located in a same straight line with the first connecting line, the third symmetry axis is perpendicular to the second connecting line, and the fourth symmetry axis is perpendicular to the third symmetry axis and is located in a same straight line with the second connecting line, the shape of the first color sub-pixel is a complete square shape, which comprises a fifth symmetry axis perpendicular to the first connecting line, and a sixth symmetry axis perpendicular to the second connecting line.  As shown in Lee Figure 1, the first color sub-pixel (100, G) is a rhombus, and the second and third sub-pixels (200, B; 300, R) are octagons.  Id. ¶¶ 40, 42.  However, Lee discloses that the first color sub-pixel may be a square and the second and third sub-pixels may be hexagons.  Id. ¶¶ 15, 40.  Lee also discloses that a gap (L1) exists between the shortest distance between sub-pixels because this design results in improved deposition reliability.  Id. ¶ 47.  This would motivate one having ordinary skill in the art to look for designs which use a square sub-pixel with two 
Joe Figure 21b suggests this design, Joe specification ¶ 128, and the only difference between Joe and applicants’ Figure 3A is that Joe uses hexagons that have been halved length-wise.  As Joe Figure 1 shows, id. ¶ 4, the shading of the square represents green, and the shading of the hexagons represents blue and red.  Applying the Joe design to form the square sub-pixel and the two hexagonal sub-pixels also discloses the same shortest distance between sub-pixels, a preferred design in Lee.  Thus, the combination would disclose a pixel arrangement structure, comprising: a plurality of minimum repetitive units arranged along a row direction and a column direction in an array, wherein each of the plurality of minimum repetitive units comprises a first color sub-pixel, a second color sub-pixel and a third color sub-pixel, a first connecting line of a center of the first color sub-pixel and a center of the second color sub-pixel extends along a first direction, a second connecting line of the center of the first color sub-pixel and a center of the third color sub-pixel extends along a second direction, an orthographic projection of the first color sub-pixel on a first straight line extending along the first direction falls within an orthographic projection of the third color sub-pixel on the first straight line, and an orthographic projection of the first color sub-pixel on a second straight line extending along the second direction falls within an orthographic projection of the second color sub-pixel on the second straight line, the shape of the second color sub-pixel has a first symmetry axis and a second symmetry axis, a length of the second color sub-pixel in a direction of the first symmetry axis is greater than a length of the second color sub-pixel in a direction of the second See Joe Figure 21b (annotated), below.

    PNG
    media_image4.png
    452
    474
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    602
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    414
    659
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    428
    588
    media_image7.png
    Greyscale

Regarding claim 2, which depends from claim 1: The combination discloses that a portion of the second color sub-pixel (200, B) that extends beyond the first color sub-pixel (100, G) in the second direction is adjacent to a portion of the third color sub-pixel (300, R) that extends beyond the first color sub-pixel (100, G) in the first direction.  See Lee Figure 1; Joe Figure 21b.
Regarding claim 3, which depends from claim 1: The combination discloses that an included angle between the first direction and the second direction is in the range from 80° to 100°.  See Lee Figure 1; Joe Figure 21b.
Regarding claim 4, which depends from claim 1: Lee Figure 1 discloses that each of the plurality of minimum repetitive units (R, B, G) is one pixel, and line segments connecting the center of the first color sub-pixel (100, G), the center of the second color sub-pixel (200, B) and the center of the third color sub-pixel (300, R) constitute a triangle.  See Lee specification ¶¶ 38, 41-43; Lee Figure 1.  See also Joe Figure 21b (annotated).

    PNG
    media_image8.png
    352
    340
    media_image8.png
    Greyscale

Regarding claim 5, which depends from claim 4: Lee Figure 1 discloses that the triangle comprises a right triangle or an isosceles right triangle.  See Lee Figure 1; Lee specification ¶¶ 41-43.  See also Joe Figure 21b (annotated), above (right triangle).
Regarding claim 6, which depends from claim 1: Joe Figure 21b discloses that the first direction is parallel to the row direction, and the second direction is parallel to the column direction.  Compare fourth Joe Figure 21b (annotated) below the rejection of claim 1 (first connecting line extends in the first direction and second connecting line extends in the second direction), with Joe Figure 21b (annotated), below.

    PNG
    media_image9.png
    345
    598
    media_image9.png
    Greyscale

See Joe Figure 21b.  See also Lee specification ¶ 15. 
Regarding claim 12, which depends from claim 10: The combination discloses that an edge of the second color sub-pixel close to the third color sub-pixel is substantially parallel to an edge of the third color sub-pixel close to the second color sub-pixel, an edge of the second color sub-pixel close to the first color sub-pixel is substantially parallel to an edge of the first color sub-pixel close to the second color sub- pixel, and an edge of the third color sub-pixel close to the first color sub-pixel is substantially parallel to an edge of the first color sub-pixel close to the third color sub-pixel.  See Joe Figure 21b, above.
Regarding claim 13, which depends from claim 10: The combination discloses a distance between the edge of the second color sub-pixel close to the third color sub-pixel and the edge of the third color sub-pixel close to the second color sub-pixel is a first distance, a distance between the edge of the second color sub-pixel close to the first color sub-pixel and the edge of the first color sub-pixel close to the second color sub-pixel is a second distance, a distance between the edge of the third color sub-pixel close to the first color sub-pixel and the edge of the first color sub-pixel close to the third color sub-pixel is a third distance, and the first distance, the second distance and the third distance are substantially the same.   Note that Lee is designed such that the distances, L1, are the same.  Lee specification ¶ 46.  Because hexagons can be used in place of octagons, the same distancing requirement would be expected to be in place.

Regarding claim 15, which depends from claim 1: The combination discloses that a shape of the second color sub-pixel is the same as a shape of the third color sub-pixel, the shape of the second color sub-pixel and the shape of the third color sub-pixel are symmetrical about a diagonal line of a shape of the first color sub-pixel located in a bisector of a right angle formed by the first connecting line and the second connecting line.
Joe, Figure 21b (annotated):
    PNG
    media_image10.png
    447
    418
    media_image10.png
    Greyscale

Regarding claim 16, which depends from claim 15: The combination discloses that the shape of the first color sub-pixel is a square (which is a type of rectangle), 
A set of rejections directed to claims 1 and 7 follow: 
Lee Figure 1, rotated 45°:

    PNG
    media_image11.png
    747
    747
    media_image11.png
    Greyscale




Joe Figure 21b, rotated 45°:

    PNG
    media_image12.png
    482
    546
    media_image12.png
    Greyscale

Regarding claim 1: Lee Figure 1 (rotated 45°) discloses a pixel arrangement structure, comprising: a plurality of minimum repetitive units (R, B, G) arranged along a row direction and a column direction in an array, wherein each of the plurality of minimum repetitive units comprises a first color sub-pixel (100, G), a second color sub-pixel (200, B) and a third color sub-pixel (300, R), a first connecting line of a center of the first color sub-pixel (100, G) and a center of the second color sub-pixel (200, B) extends along a first direction, a second connecting line of the center of the first color sub-pixel (100, G) and a center of the third color sub-pixel (300, R) extends along a second direction, an orthographic projection of the first color sub-pixel (100, G) on a first straight line extending along the first direction falls within an orthographic projection of the third color sub-pixel (300, R) on the first straight line, and an orthographic projection See Lee Figure 1; Lee specification ¶¶ 37-50.  Lee does not disclose that the first symmetry axis is perpendicular to the first connecting line, and the second symmetry axis is perpendicular to the first symmetry axis and is located in a same straight line with the first connecting line, the third symmetry axis is perpendicular to the second connecting line, and the fourth symmetry axis is perpendicular to the third symmetry axis and is located in a same straight line with the second connecting line, the shape of the first color sub-pixel is a complete square shape, which comprises a fifth symmetry axis perpendicular to the first connecting line, and a sixth symmetry axis perpendicular to the second connecting line.  As shown in Lee Figure 1, the first color sub-pixel (100, G) is a rhombus, and the second and third sub-pixels (200, B; 300, R) are octagons.  Id. ¶¶ 40, 42.  However, Lee discloses that the first color sub-pixel may be a square and the second and third sub-pixels may be hexagons.  Id. ¶¶ 15, 40.  Lee also discloses that a gap (L1) exists between the shortest distance between sub-pixels because this design results in improved deposition reliability.  Id. ¶ 47.  This would motivate one 
Joe Figure 21b suggests this design, and the only difference between Joe and applicants’ Figure 3A is that Joe uses hexagons that have been halved length-wise.  Applying the Joe design to form the square sub-pixel and the two hexagonal sub-pixels also discloses the same shortest distance between sub-pixels, a preferred design in Lee.  Thus, the combination would disclose a pixel arrangement structure, comprising: a plurality of minimum repetitive units arranged along a row direction and a column direction in an array, wherein each of the plurality of minimum repetitive units comprises a first color sub-pixel, a second color sub-pixel and a third color sub-pixel, a first connecting line of a center of the first color sub-pixel and a center of the second color sub-pixel extends along a first direction, a second connecting line of the center of the first color sub-pixel and a center of the third color sub-pixel extends along a second direction, an orthographic projection of the first color sub-pixel on a first straight line extending along the first direction falls within an orthographic projection of the third color sub-pixel on the first straight line, and an orthographic projection of the first color sub-pixel on a second straight line extending along the second direction falls within an orthographic projection of the second color sub-pixel on the second straight line, the shape of the second color sub-pixel has a first symmetry axis and a second symmetry axis, a length of the second color sub-pixel in a direction of the first symmetry axis is greater than a length of the second color sub-pixel in a direction of the second symmetry axis, the first symmetry axis is perpendicular to the first connecting line, and 
Regarding claim 7, which depends from claim 1: Joe Figure 21b (rotated 45 °) discloses an included angle between the first direction and the row direction is 45°, and an included angle between the second direction and the column direction is 45°.  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Joe, and further in view of Joe Figure 5.
Joe Figure 5:
    PNG
    media_image13.png
    408
    513
    media_image13.png
    Greyscale


Joe Figure 5 discloses a display substrate comprising a pixel arrangement structure.  Joe specification ¶¶ 86-89.  See also Joe Title (“Display Device Having Pyramid Subpixel Array Structure”).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee pixel arrangement structure in a display substrate, as shown in Joe Figure 5, because the modification would have involved an arrangement based on its suitability for its intended use.	
Regarding claim 18, which depends from claim 17: The combination discloses a base substrate (530); and a plurality of pixels (500) on the base substrate (530), wherein one of the plurality of pixels (500) comprises one of the plurality of minimum repetitive units.  Id.
Regarding claim 19, which depends from claim 18: The combination discloses the first color sub-pixel (510) comprises a first color pixel electrode (550c) and a first color light-emitting layer (510) disposed on the first color pixel electrode (550c), the second color sub-pixel (520c, for example) comprises a second color pixel electrode (550b) and a second color light-emitting layer (520c) disposed on the second color pixel electrode (550b), the third color sub-pixel (520d) comprises a third color pixel electrode (550d, for example) and a third color light-emitting layer (520d) disposed on the third color pixel electrode (550d), the first color pixel electrode (550c) is configured to drive the first color light-emitting layer (510) to emit light, the second color pixel electrode (520c) is configured to drive the second color light-emitting layer (520c) to emit light, .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Joe, and further in view of Lee, U.S. Pat. Pub. No. 2016/0321982 [hereinafter Lee ’982], Figure 3.

    PNG
    media_image14.png
    664
    489
    media_image14.png
    Greyscale

Regarding claim 20, which depends from claim 18:  The combination is silent as to the use of color filters.
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Joe, and further in view of Joe Figure 2.
Joe Figure 2:

    PNG
    media_image15.png
    308
    468
    media_image15.png
    Greyscale

Regarding claim 21: The combination discloses the display substrate according to claim 17, and discloses in each of their titles that the disclosure is directed to a display device.
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Joe, and further in view of Joe Figures 6a and 6b.
Joe Figures 6a, 6b:

    PNG
    media_image16.png
    240
    444
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    235
    438
    media_image17.png
    Greyscale

Regarding claim 22: The combination is silent as to a mask assembly.  
Joe Figures 6a and 6b disclose the use of a mask for each sub-pixel shape so that the subpixels of the same shape/color may be deposited at the same time.  Joe .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897